Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This non-final office action is responsive to the U.S. patent application no. 16/919,258 filed on July 2, 2020. 
Claims 1-24 are pending.
Claims 1-24 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 is directed to a computer program product comprising computer readable storage media that when given its broadest reasonable interpretation may encompass transitory media such as carrier signal that is deemd non-statutory. 
Claims 10-16 depend from claim 9 therefore inherit the issue of claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as unpatentable over Fong (U.S. 2021/0241088).
Regarding claim 1, Fong disclosed a method for creating a data analysis tool (Fong, Fig. 3 and [0057]), the method comprising: 
generating an Al pipeline based on an input dataset, wherein the Al pipeline is generated using an Automated Machine Learning program (Fong, [0073], “some embodiments may be implemented as a downstream consumer of AutoML frameworks. When a user defines a problem for the AutoML frameworks to solve, using input datasets, if the AutoML framework produces an adequate model, the user may have the option to continue the automated process with example embodiments of the invention to generate production-ready microservices and functions”; Fong further disclosed in Fig. 1 and [0019, 0020] the concept of ML pipeline definition, which was produced by an AutoML framework); and 
converting the Al pipeline to a non-native format of the Automated Machine Learning program (Fong, [0012, 0014, 0069], “Embodiments of the invention may provide for automated transformation for ML models across execution platforms;  As such, developers are no longer locked into a specific programming language, framework, or cloud environment.”).  
Claim 9 lists substantially the same subject matter as claim 1, in product form rather than method form; therefore is rejected based on the same rationale as claim 1.   
Claim 17 lists substantially the same subject matter as claim 1, in system form rather than method form; therefore is rejected based on the same rationale as claim 1.   
Regarding claims 2, 10 and 18, Fong disclosed the subject matter of claims 1, 9 and 17, respectively.
Fong further disclosed wherein the non-native format is an executable format capable of being executed outside of the Automated Machine Learning program (Fong, [0029], “some embodiments of invention comprise a layer-based (see FIG. 1) code generation tool that may automatically turn ML pipelines into production-ready microservices or functions, capable of executing in environments such as, but not limited to, a cloud-native infrastructure”).  
Regarding claims 3, 11 and 19, Fong disclosed the subject matter of claims 2, 10 and 18, respectively.
Fong further disclosed wherein at least a portion of the non-native format comprises a general-purpose programming language (Fong, [0040], “ PIPELINE EXECUTION. This layer defines the core of the pipeline execution mechanism and may embrace, for example, language, a framework, and hardware. Depending on the embodiment, the options that may be defined and specified by a user or developer for this layer may include: (i) programming language and runtime—Python, Java, or Go, for example; and (ii) framework of pipeline/algorithm—sk-learn, Keras, Pytorch, or Tensorflow, for example.” Fong, [0046], “The user may be able to specify the language which the client should be generated in, such as Go, Python, or Javascript, for example.” Python, Java or Go are all general purpose programming languages)  
Regarding claims 4, 12 and 20, Fong disclosed the subject matter of claims 1, 9 and 17, respectively.
Fong further disclosed displaying the non-native format to a user; receiving modifications to the non-native format from the user; and executing the modified non-native format in the Automated Machine Learning program (Fong, [0031], “This output may form a baseline that DevOps engineers and/or others may continue to develop and customize on, without being locked into an arrangement with any vendor”. [0074], “as code and artifacts generated by example embodiments of the invention are fully transparent to the user, developers may continue to modify and customize the generated artifacts”).  
Regarding claims 5, 13 and 21, Fong disclosed the subject matter of claims 4, 12 and 20, respectively.
Fong further disclosed wherein executing the modified non-native format in the Automated Machine Learning program creates a model evaluation for the Al pipeline in the modified non-native format (Fong, [0083], “From time to time, a production-ready ML model may be evaluated 412 to determine if any modifications are needed. … if modifications are needed, the method may return to either or both of 402 and/or 404 to implement the modifications.”).  
Regarding claims 6, 14 and 22, Fong disclosed the subject matter of claims 4, 12 and 20, respectively.
Fong further disclosed updating an Al model of the Automated Machine Learning program based on the modified non-native format (Fong, [0045], “The user may also specify where a training dataset will be stored, so that the ML model may be trained and updated continuously in an automated fashion, using the training dataset”. Please also see Fig. 5).  
Regarding claims 7, 15 and 23, Fong disclosed the subject matter of claims 4, 12 and 20, respectively.
Fong further disclosed exporting the modified non-native format (Fong, [0042, 0045, 0054] disclosed that the generated output code and artifacts may be packaged and deployed to a runtime platform).  
Regarding claims 8, 16 and 24, Fong disclosed the subject matter of claims 4, 12 and 20, respectively.
Fong further disclosed wherein converting the Al pipeline to the non-native format comprises using an Al model trained using at least the modified non-native format (Fong, Fig. 5 and [0079-0083]).
Related Prior Art
Iyer et al., Metsch et al., Parmentier et al., Sali et al., Polleri et al. and Palmer et al. disclosed subject matter regarding automated creation of machine learning pipelines/models.
Frank et al. and Kern et al. disclosed subject matter regarding how to deploy and execute automated generated machine learning models/pipelines on field devices of varying capabilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442
10/4/2022